DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
2.	Acknowledgment is made of Applicant’s submission of amendment with arguments/remarks on December 15, 2021. Claims 1 and 7 have been amended. Claims 1-20 are currently pending. This communication is considered fully responsive and sets forth below.
3.	Claims Objections: in the Response, filed December 15, 2021, Applicants amended claims for the purpose of correcting the informalities. Therefore, the previous objections to the claims are withdrawn.

Allowable Subject Matter
4.	Claims 1-20 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Park et al. (US 2021/0218455) and Tsai et al. (US 2020/0196383) are generally directed to various aspects of operating a user equipment (UE) to control an antenna port of the UE in a wireless communication system, including 
However, in consideration of the claim amendments with arguments/remarks filed December 15, 2021, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“configure, while preventing the first downlink port that is coupled to the server device from being made available, the at least one uplink port that is coupled to the core network system with server device information associated with the server device;” and “cause, in response to determining that the at least one uplink port that is coupled to the core network system is available, the first downlink port that is coupled to the server device to be made available,” as specified in claim 1. 

“configuring, by the networking device while preventing the first downlink port that is coupled to the server device from being made available, at least one uplink port that is coupled to a core network system with server device information associated with the server device;” and “causing, by the networking device in response to determining that the at least one uplink port that is coupled to the core network system is available, the first downlink port that is coupled to the server device to be made available,” as specified in claim 14. 
Dependent claims 2-6, 8-13, and 15-20 are also allowable for incorporating the features recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/WEI ZHAO/
Primary Examiner
Art Unit 2473